Citation Nr: 0927852	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headaches.

2. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971 and from July 1980 to April 1988.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file. 

Subsequent to the hearing, he submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2008).


FINDINGS OF FACT

1.	In an unappealed June 2000 rating decision, the RO denied 
service connection for a migraine headaches.

2.	The evidence added to the claims file since that decision 
raises the possibility of substantiating the claim.

3.	The Veteran's migraine headaches were first manifested in 
service



CONCLUSION OF LAW

1.	The June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	The claimant has submitted new and material evidence and 
so the migraine headaches claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	Resolving all reasonable doubt in favor of the Veteran, 
migraine headaches were incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As the Board is reopening and granting the claim for service 
connection for migraine headaches, there is no need to 
discuss compliance with VA duties to notify and assist the 
claimant, found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning the attempt to reopen this claim.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

New and Material Evidence

The Veteran's claim for service connection for migraine 
headaches was originally denied on the merits by the RO in a 
rating decision dated in June 2000 on the basis that the 
claim was not well-grounded, specifically that the evidence 
was not sufficient to establish either chronicity of 
symptomatology or a relationship between the Veteran's 
current headaches and his military service.  The Veteran did 
not appeal that decision and it became final in June 2001.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in 
September 2001.

The old evidence

At the time of the June 2000 rating decision, the evidence of 
record consisted of the Veteran's service treatment records 
and the statement contained in his February 2000 claim.

That rating decisions denied the claim, because "there is no 
evidence that this condition is chronic and is related to the 
Veteran's military service."  Therefore, the discussion of 
new and material evidence will be focused on these issues.

The additional evidence

Evidence received since June 2000 consists of: (1) treatment 
reports from VAMC Atlanta, Georgia, from March 2003 to 
October 2007, (2) medical records from Gwinett Medical Center 
from October 1995 to March 2003, (3) an article on migraines 
from the Northeast Family Practice and Headache Center, (4) 
the Veteran's February 2005 statement on his VA Form 9, (5) 
medical records of Reagan Medical Center from October 2005, 
(6) the statements of the Veteran's shop steward, coworker, 
wife, and supervisor, (7) the November 2006 Patient Care and 
Summary Sheet from Dr. Vanderhoof, (8) a June 2008 letter 
from Dr. Perkins, (9) the transcript of the Veteran's 
February 2009 hearing, and (10) a February 2009 letter from 
Dr. Traub.

The Veteran's treatment reports from VAMC Atlanta (item 1) 
include reference to complaints of chronic headaches in March 
2005 and December 2005.  The medical records from Gwinett 
Medical Center (item 2) show complaints of headaches in 
October 1995 and February 1998.  The medical records from 
Reagan Medical Center from (item 5) address the nature of the 
Veteran's current headaches.  These items are new in that 
they did not exist at the time of the prior decision, but not 
material in that they do not relate to the unestablished fact 
of a nexus between the Veteran's current disability and his 
military service.

The article on migraines from the Northeast Family Practice 
and Headache Center (item 3) discusses the prevalence of 
headache sufferers who misdiagnose their migraines as sinus 
headaches.  This evidence is new in that it was not 
considered at the time of the original June 2000 rating 
decision, but it is not material because it does not relate 
specifically to this case.

The various lay statements of the Veteran's former 
supervisor, coworker, shop steward, and wife (item 6), all 
address the severity and frequency of the Veteran's migraine 
headaches as witnessed by these individuals.  These 
statements are new in that they were not in existence at the 
time of the earlier rating decision in June 2000.  However, 
they address the Veteran's current migraine headaches, which 
is not the unestablished fact at issue and is therefore not 
material.  To the extent that these letters could be used to 
establish chronicity of symptomatology, the Board notes that 
the Veteran's former supervisor, coworker, and shop steward 
refer to observations beginning in 1996, 1995, and 2006, 
respectively.  The Veteran's wife does not give a time frame 
for her observations, but the Board notes that she and the 
Veteran were married in January 1998, nearly a decade after 
the Veteran left active duty and at the time of the Veteran's 
separation from service, she was married to her previous 
husband.  While these statements suggest a long history of 
migraine headaches, that history begins in 1995 and is 
therefore insufficient to establish chronicity of symptoms 
dating back to the Veteran's military service.

The November 2006 Patient Care and Summary Sheet from Dr. 
Vanderhoof (item 7) concerns treatment for "cervical pain 
with intermittent discomfort down the left arm and associated 
headaches."  The Board notes that the Veteran has a claim 
for service connection for cervical spine degenerative disc 
disease pending.  While this record does refer to the 
Veteran's headaches, it relates to headaches as a symptom of 
a cervical spine disability, not a headache disability and 
therefore, while new, this record is not material to this 
claim.

The Veteran's February 2005 statement on his VA Form 9 (item 
4) argues both that his migraines were misdiagnosed in 
service and that his migraines are hereditary.  This suggests 
a preexisting, congenital condition, which could rebut the 
presumption of soundness and require the Veteran to show that 
this preexisting condition was aggravated in service, meaning 
that it was permanently worsened beyond the natural 
progression of the disease due to the Veteran's military 
service.  Therefore this statement does not aid the Veteran 
in raising a reasonable possibility of substantiating the 
claim and is not material.

The June 2008 letter from Dr. Perkins (item 8) states that he 
has been treating the Veteran for TMJ pain, neck pain, and 
migraines since April 2008.  While this evidence is new, it 
is not material.

The transcript of the Veteran's February 2009 hearing (item 
9) includes testimony from the Veteran that he consistently 
experienced migraine headaches dating back to his military 
service.  This testimony is redundant of the same assertion 
made in the Veteran's original February 2000 claim and is 
therefore not new.

Finally, in his February 2009 letter, Dr. Traub (item 10) 
provides an opinion that indicates the Veteran's headaches 
were incurred in or aggravated by service.  This item is new 
insofar as it was not available for consideration at the time 
of the prior claim and is material insofar as it relates to 
the unestablished fact of a medical nexus between the 
Veteran's current headache condition and his in-service 
complaints of headaches.

Consequently, because there is evidence which suggests a 
medical nexus between the Veteran's current disability and 
his military service, the new evidence does raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
Veteran's attempt to reopen his claim of entitlement to 
service connection for migraine headaches is successful.

Service Connection

Neither the Veteran's January 1968 nor his May 1980 entrance 
examinations indicate that he had headaches prior to entering 
service.  Absent a disease or injury noted at the time of 
enrollment, the veteran is presumed to have been in sound 
condition when enrolled for service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  

The presumption of soundness at service entrance has not been 
rebutted by clear and unmistakable evidence.  Again, the 
Veteran's entrance examinations are negative for note of such 
diagnosis.  Although the Veteran himself responded positively 
to the question "Have you ever had or do you have now 
frequent or sever headaches?" neither examining physician 
found an abnormality.  There are no competent pre-service 
clinical records or medical statements indicating that such 
diagnosis was manifest prior to service, or, even that the 
Veteran experienced symptoms of headaches prior to service.  
Rather, the objective clinical evidence shows initial 
complaints of headaches during the Veteran's military 
service.  As such, the evidence of record fails to reach the 
level needed so as to characterize it as "clear and 
unmistakable," to rebut the presumption of soundness.

Turning to the question of service incurrence, the private 
medical records from Gwinett Hospital System, Regan Medical 
Center, and Perkins Chiropractic Clinic diagnose the Veteran 
with migraine headaches.  VA treatment records confirm this 
diagnosis.  Therefore, Hickson element (1) has been 
satisfied.

The second requirement of Hickson in an in-service incurrence 
or aggravation of a disease or injury.  The Veteran's service 
treatment records note several complaints of headaches, 
including January 1969, August 1969, November 1982, October 
1983, November 1984, April 1985, and August 1987.  Therefore, 
Hickson element (2) is met.

The third and final Hickson element is a medical nexus 
between the Veteran's current migraine headaches and the 
headaches noted during service.  To this end, the Veteran has 
submitted the February 2009 medical opinion of Dr. Traub, in 
which he opines:

It is my medical opinion that he did have headaches 
during his time in service, that he was treated for 
these migraine headaches while he was in the 
military service and that he was treated for this 
while he was on active duty.  The active duty 
either caused or exacerbated his condition of 
migraine headaches.

While this private physician opined that the Veteran's 
migraine headaches were exacerbated in service, he also 
opined that such were caused by the Veteran's service.  
Taking into account all of the medical evidence as discussed 
above, and resolving all reasonable doubt in the Veteran's 
favor, the Board determines that Hickson element (3) has been 
satisfied.  Accordingly, service connection is warranted for 
migraine headaches and his claim is granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for migraine headaches is reopened.

Entitlement to service connection for migraine headaches is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


